DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on November 11, 2021. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on November 24, 2021 has been entered. 

Status of the Claims

This office action is prepared in response to the claim amendments and remarks filed by the applicant on November 24, 2021 relating to U.S. Patent Application 16/365,631 filed on March 26, 2019.  Claims 1, 2 and13 were amended. Claims 1 – 2 and 8 – 20 are pending and have been examined. This action is non-final. 

Response to Arguments

Applicant's Remarks/Arguments filed on November 24. 2021 have been fully considered.
With respect to the Section 101 rejection, Applicant asserts that the independent claims are not directed to an abstract idea insofar as the claimed platform displays information on the user interface to inform the user, which includes optimal entrance and exit signals based on real time analysis and analytical results which include recommended transaction decisions associated with the selected trading assets, and cites to the Trading Technologies decision in support. (Remarks, pp. 9-10).  Examiner respectfully disagrees. The 2019 PEG is now applicable, and points out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. Examiner has followed the 2019 PEG guidance in rejecting the claims under 35 USC 101. (See Section 101 rejection below).
Applicant further asserts (citing to the Trading Technologies, McRo Inc. and Enfish decisions) that even if the present claims are directed to an abstract idea, the abstract idea is integrated into a practical application insofar as the use of generic computing equipment to implement the trading platform does not necessarily render the claims patent ineligible and that although in the present case a generic computer is being used, the software is not generic and causes the computer to operate in an unconventional and not routine manner. In particular, the 
Applicant also asserts, that even if the presently claimed optimal transaction timing can be calculated by a human, it would take a significant amount of effort and time. By the time the optimal transaction timings can be calculated, it would have been moot since the timing would have expired potentially causing losses. (Remarks, p. 11). The purpose of utilizing a computer to implement calculations is to expedite the process. That does not necessarily integrate the process into a practical application.  The Section 101 rejection is maintained.  
With regard to the Section 103 rejection, Applicant has amended independent Claims 1 and 2 to recite limitations providing/determining optimal transaction timings for identified trading assets comprising optimum entrance and exit signals based on real time analysis by maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance and asserts that the cited references, Barratt and Freeny, particularly Freeney, do not cite the limitations in the amended independent claims. (Remarks, pp. 11 – 13). Applicant’s argument is moot in light of the additional reference cited as a result of Applicant’s amendments. Applicant also asserts that there was no suggestion to Barratt and Freeny references. (Remarks, p. 12). Examiner respectfully disagrees insofar as Barratt and Freeny are both in the field of investing. The Section 103 rejection is maintained. 
Applicant requests rejoinder of Claims 3 -7 which were withdrawn due to an election requirement. (Remarks, p. 15). Since the pending claims are not in condition for allowance, rejoinder of Claims 3 – 7 will not be considered at this time.


Claim Rejections - 35 U.S.C. § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 8 – 20 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 and 8 – 13 are directed to a method. Claims 2 and 14– 20 are not directed to a non-transitory computer readable medium embodying a program of instructions executable by a machine. Therefore, on their face, Claims 1, 2 and 14 - 20 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for performing transactions on a trading platform comprising: providing the trading platform including a frontend system and a backend system, the backend system is configured to manage transactions of a user trade portfolio when executed on a server; receiving, by the backend system, input data from external sources, wherein the input data includes quantitative and sentiment measurements; selecting, by a stock selection module of the backend system, trading assets to recommend to a user, wherein selecting the trading assets includes: performing predictions based on the quantitative and sentiment measurements to determine performance parameters of the trading assets, identifying trading assets with performance parameters that match a user transaction preference profile of the user, and providing to the user optimal transaction timings for the identified trading assets comprising optimum entrance and exit signals based on real time analysis by maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance; displaying analytical results on a user interface, the analytical results are generated by the stock selection module, which  includes recommended transaction decisions associated with the selected trading assets; and Page 2 of 17Appl. No. 16/365,631Amdt dated February 25, 2021wherein the analytical results and signals are displayed on the user interface of the frontend system, the user interface is configured to access the various modules of the backend system to perform transactions including executing the recommended transaction decisions at the optimal transaction timings. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above and involves identifying, analyzing and performing predictions based on performance parameters of a trading market and providing recommendations for a trading decision and entrance and exit signals to a user. The abstract idea amounts to the fundamental economic practice of mitigation of risk which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 2 also recites an abstract idea for similar reasons. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for performing transactions on a trading platform comprising: providing the trading platform including a frontend system and a backend system, the backend system is configured to manage transactions of a user trade portfolio when executed on a server; receiving, by the backend system, input data from external sources, wherein the input data includes quantitative and sentiment measurements; selecting, by a stock selection module of the backend system, trading assets to recommend to a user, wherein selecting the trading assets includes: performing predictions based on the quantitative and sentiment measurements to determine performance parameters of the trading assets, identifying trading assets with performance parameters that match a user transaction preference profile of the user, and providing to the user optimal transaction timings for the identified trading assets comprising optimum entrance and exit signals based on real time analysis by maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance; displaying analytical results on a user interface, the analytical results are generated by the stock selection module, which  includes recommended transaction decisions associated with the selected trading assets; and Page 2 of 17Appl. No. 16/365,631 Amdt dated February 25, 2021wherein the analytical results and signals are displayed on the user interface of the frontend system, the user interface is configured to access the various modules of the backend system to perform transactions including executing the recommended transaction decisions at the optimal transaction timings. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with generic computing equipment and software and do not integrate the abstract idea into a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with generic computing equipment and software and fail to add significantly more to the abstract idea.

Dependent claims
Claims 8 and 14 (define a user profile and identify relevant assets), Claims 9 and 15 (determining and ranking factors affecting relevant assets), Claims 10 and 16 (determining and displaying correlations among the relevant trading assets using minimum-spanning-tree algorithms), Claims 11and 17 (displaying a matrix of relative trading assets) and  Claim 20 (providing automatic mode to perform trading without the user’s intervention) further define and merely add specificity to the abstract idea. These dependent claims also fail to add significantly more to the abstract idea.  
Claims 12 and 18 (perform predictions using Neural Network algorithms, optimize predictions using Particle Swarm Optimization, generate and display trading decision with uncertainty assessment) and Claims 13 and 19 (entrance and exit signals determined using machine learning and optimization techniques), but for software and a computer that may be used to perform the algorithms and calculations to determine the entrance and exit signals, the claims recite an abstract idea as described above with respect to Claim 1. Any computer used to execute the algorithm or determine entrance and exit signals would not integrate the abstract idea into a practical application because the computer would be merely used as a tool to perform the calculations. In addition, the display of the decision and assessment element in Claims 12 and 18 is insignificant extra-solution activity. This insignificant extra-solution activity does not amount to significantly more because it is well understood, routine, and conventional. See, buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network). Therefore, dependent Claims 12, 13, 18 and 19 are ineligible.

As such, Claims 1, 2 and 8 - 20 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 11, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barratt et al., US 2016/0371780 A1, (“Barratt”), in view of Freeny, JR. et al., US 2003/0200169 A1, (“Freeny”), in further view of Defarlo, US 2002/0004774 A1, (“Defarlo”).

Claim 1   
Page 2 of 17Appl. No. 16/365,631Barratt teaches:
A method for performing transactions on a trading platform comprising: providing the trading platform including a frontend system and a backend system, the backend system is configured to manage transactions of a user trade portfolio when executed on a server; (See Barratt, Figure 1, Par. 39 (A system 100 includes a user computer 109 for being operated by a user. User computer 109 may optionally operate a web browser 112 for interaction with the user.), Par. 40 (User computer is in communication with a server
108 through a computer network 105, which may optionally be the Internet for example. Server 108 may optionally comprise a plurality of computational devices as depicted in
FIG. lB. Server 108 operates a user experience interface 110, which is in communication with user computer 109 via a web browser, 112,  The user enters information, makes selections through a web browser 112, which then passes this data to user experience interface 110. User experience interface 110 in tum provides data to analysis engine 113 and/or stores the data in a database 107. Database 107 also provides data to analysis engine 113, and may optionally also be located outside of server 108 (not shown). A more detailed diagram of analysis engine 113 is depicted in FIG. 7.)

reeceiving, by the backend system, input data from external sources, wherein the input data includes quantitative and sentiment measurements;  (See Barratt, Par. 106 (Financial information regarding publicly traded entities present in a user's transaction history, social media sentiment analysis regarding publicly traded entities present in a user's transaction history, analyst sentiment regarding publicly traded entities present in a user's transaction history or otherwise selected by the user for analysis.))

selecting, by a stock selection module of the backend system, trading assets to recommend  to a user, wherein selecting the trading assets includes: performing predictions based on the quantitative and sentiment measurements to determine performance parameters of the trading assets, identifying trading assets with performance parameters that match a user transaction preference profile of the user,  and (See Barratt, Par. 171 (FIG. 8A depicts exemplary data metrics to be analyzed by an exemplary analysis engine), Par. 173 (The financial data metric estimate in block 802 may include data from an external data feed provider that provides real-time technical market data), Par. 174 (The sentiment analysis metric is informed at least in part by data from an external data feed, such as the one depicted in FIGS. lA and lB. For example, the social media sentiment analysis metric may include data from an external vendor that provides social media sentiment analysis.),  Par. 176, Fig. 8A (Block 810 depicts an exemplary output from block 802, block 804 and block 806, which is used by value generator 702 to build data required for portfolio generator 709.), Par. 168 (In an exemplary embodiment, Portfolio generator 709 will generate a Model Portfolio (shown in FIG. 17) consisting of potential positive investments of stocks, funds and cash, which reflect the user's risk level.))  

displaying analytical results on a user interface, the analytical results are generated by the stock selection module, which includes recommended transaction decisions associated with the selected trading assets; and (See Barratt, Par. 41 (Analysis engine 113 analyzes the data to inform recommendations to
users regarding potential investment opportunities informed at least in part by their personal transactional data.), Par. 42 ( User experience interface 110 then transmits
a customized display to web browser 112, which may include an updated real time depiction of a user's investment portfolio which is described further in step 306 of FIG. 3A.), Par. 157 (Fund module 706 may optionally analyze data regarding users' preferences that reaches analysis engine 113.), Par. 117 (Lists of both suitably aggressive products and suitably conservative products may be displayed via a user interface.), Par. 123 (Advice may be displayed to a user in the form of a chart, list, or other similar tool for organizing information. The chart may correspond to a list of personalized investment opportunities informed by the output of analysis engine 11.), Par. 168 (Portfolio generator 709 will generate a Model Portfolio (shown in FIG. 17) consisting of potential positive investments of stocks, funds and cash, which reflect the user's risk level.), Par. 170 (Analysis engine output database 708 may optionally further communicate with user interface 110 via a data interface 106 in order to display output of analysis engine 113 to the user. ))

Barratt does not expressly teach, however, Freeny teaches:
providing to the user optimal transaction timings for the identified trading assets  *  *  *  ; (See Freeny, Par. 6 (The individual trading computer then analyzes the investment data with the predetermined trading criteria and automatically outputs a trade request signal in response to the analysis determining that the item should be traded.))

wherein the analytical results and signals are displayed on the user interface of the front end system, Reply to Office Action dated September 4, 2020the user interface is configured to access the various modules of the backend system to perform transactions including executing the recommended transaction decisions at the optimal transaction timings. (See Freeny, Par. 15 (The individual trading computer 16 is an open architecture system which is designed to be publicly available
and utilized by individual investors to automatically manage the individual's portfolio (e.g. place buy and sell orders of real investment items such as stocks or bonds) based on predetermined criterion entered into the individual trading computer 16 by an individual via the input unit 14.))

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for determining optimal transaction timing in response to analysis and providing trade request signals, as taught by Freeny. Barratt teaches a method for providing investment recommendations to individuals. It would have been obvious for Barratt to include a step in his method of providing investment advice in order to notify the user of the optimum time for executing a trade. Since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Freeny’s step for determining optimal transaction timing in response to analysis and providing trade request signals, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Barratt and Freeny do not expressly teach, however, Defarlo teaches:
*  *  *  identified trading assets comprising optimum entrance and exit signals based on real time analysis by maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance; (See Defarlo, Par. 78 (Time of entry into the trade), Par. 79  (The data analysis system 10 then calculates what tbe open positions of the trader were for the date being studied and recreates tbe fluctuations in the trader's profit & loss in user-defined intervals, i.e. 5 minutes. Certain data about the trader's performance 32 is captured during this simulation and recorded in a multidimensional database 34. This trader performance data includes maximum and minimum P&L (profit and loss), maximum and minimum P&L times, P&L at the opening of the market, actual P&L, capital utilization and shares traded.), Par. 81 (The multidimensional database 34 is available to each user through a user-friendly interface 36 on standard computing platforms. The following table lists some of the studies available through the interface 36 and the analytical results they provide: Earnings Study (Shows performance when a trade was entered immediately before or after earnings where announced; performance based on earnings being above or below consensus.), Upgrade/Downgrade Study (Shows performance when a trade was entered immediately after the stock was upgraded or downgraded.), At Open P&L (Shows P&L for overnight positions at the open. A good way to judge overnight trading. Shows the difference between what trader actually did and what the result would have been had trader held them until the close, and the result if trader had exited all of them at the open.)), Par.  82 (Figs 16A and 16B. By plotting transaction data over daily and intraday price data of stock, sector and market movements, the trader and or manager sees what the trader, the stock and the sector or market were doing during the trade. This allows for analysis and critique of the trader's actions, as well as greater insight into the effect of different price patterns on the trade.), Par. 83 (Fig. 16A. Underneath the volume sub-graph 204, 206 there is descriptive text about the trade-whether it was long or short, and exit dates times, the P&L, number of shares traded, fractional gain or loss, the sector the stock is classified in, and if applicable, the tradable index of the industry group. On the daily charts 200, the circles 208 represents the average price of the buy or sell transactions (on intra-day charts each transaction is shown, not just the average entry and exit prices), and the circles 210 indicate the price of the sell or sell short transactions.))

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt and Freeny discussed above, a step for optimum entrance and exit signals maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance, as taught by Defarlo.  Barratt teaches a method for providing investment recommendations to individuals. Freeny teaches a step for determining optimal transaction timing in response to analysis and providing trade request signals It would have been obvious for Barratt and Freeney to include a step for optimum entrance and exit signals maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance, in order to maximize gain and minimize loss in a trade.  Since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals, Freeny’s step for determining optimal transaction timing in response to analysis and providing trade request signals and Defarlo’s step for optimum entrance and exit signals maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2  
Barratt teaches:
A non-transitory computer readable medium embodying a program of instructions executable by a machine to perform operations for performing transactions on a trading platform comprising: (See Barratt, Par. 9 (The invention could be implemented as a
plurality of software instructions being executed by a computer using any suitable operating system.))

receiving input data from external sources, wherein the input data includes quantitative and sentiment measurements; (See Barratt, Par. 106 (Financial information regarding publicly traded entities present in a user's transaction history, social media sentiment analysis regarding publicly traded entities present in a user's transaction history, analyst sentiment regarding publicly traded entities present in a user's transaction history or otherwise selected by the user for analysis.))

selecting trading assets to recommend to a user including: performing predictions based on the quantitative and sentiment measurements to determine performance parameters of the trading assets, identifying trading assets for the user with performance parameters that match a user transaction preference profile of the user, and (See Barratt, Par. 171 (FIG. 8A depicts exemplary data metrics to be analyzed by an exemplary analysis engine), Par. 173 (The financial data metric estimate in block 802 may include data from an external data feed provider that provides real-time technical market data), Par. 174 (The sentiment analysis metric is informed at least in part by data from an external data feed, such as the one depicted in FIGS. lA and lB. For example, the social media sentiment analysis metric may include data from an external vendor that provides social media sentiment analysis.),  Par. 176, Fig. 8A (Block 810 depicts an exemplary output from block 802, block 804 and block 806, which is used by value generator 702 to build data required for portfolio generator 709.), Par. 168 (In an exemplary embodiment, Portfolio generator 709 will generate a Model Portfolio (shown in FIG. 17) consisting of potential positive investments of stocks, funds and cash, which reflect the user's risk level.))  

displaying analytical results on a user interface, the analytical results include recommended transaction decisions associated with the selected trading assets; (See Barratt, Par. 41 (Analysis engine 113 analyzes the data to inform recommendations tousers regarding potential investment opportunities informed at least in part by their personal transactional data.), Par. 42 ( User experience interface 110 then transmits a customized display to web browser 112, which may include an updated real time depiction of a user's investment portfolio which is described further in step 306 of FIG. 3A.), Par. 157 (Fund module 706 may optionally analyze data regarding users' preferences that reaches analysis engine 113.), Par. 117 (Lists of both suitably aggressive products and suitably conservative products may be displayed via a user interface.), Par. 123 (Advice may be displayed to a user in the form of a chart, list, or other similar tool for organizing information. The chart may correspond to a list of personalized investment opportunities informed by the output of analysis engine 11.), Par. 168 (Portfolio generator 709 will generate a Model Portfolio (shown in FIG. 17) consisting of potential positive investments of stocks, funds and cash, which reflect the user's risk level.), Par. 170 (Analysis engine output database 708 may optionally further communicate with user interface 110 via a data interface 106 in order to display output of analysis engine 113 to the user. ))

Barratt does not expressly teach, however, Freeny teaches:
determining optimal transaction timings for the identified trading assets   *  *  *  ; Page 3 of 16Appl. No. 16/365,631 Amdt dated November 24, 2021 Page 3 of 17Appl. No. 16/365,631(See Freeny, Par. 6 (The individual trading computer then analyzes the investment data with the predetermined trading criteria and automatically outputs a trade request signal in response to the analysis determining that the item should be traded.))

providing signals which are displayed on the user interface to notify the user of the optimal transaction timings to execute the recommended transaction decisions; and (See Freeny, Par. 6 (The individual trading computer then analyzes the investment data with the predetermined trading criteria and automatically outputs a trade request signal in response to the analysis determining that the item should be traded.))

executing the recommended transaction decisions at the optimal transaction timings. (See Freeny, Par. 6 (The individual trading computer then analyzes the investment data with the predetermined trading criteria and automatically outputs a trade request signal in response to the analysis determining that the item should be traded.))

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for determining optimal transaction timing in response to analysis and providing trade request signals, as taught by Freeny. Barratt teaches a method for providing investment recommendations to individuals. It would have been obvious for Barratt to include a step in his method of providing investment advice in order to notify the user of the optimum time for executing a trade. Since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Freeny’s step for determining optimal transaction timing in response to analysis and providing trade request signals, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Barratt and Freeny do not expressly teach, however, Defarlo teaches:
*  *  * the identified trading assets comprising optimum entrance and exit signals based on real time analysis by maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance; (See Defarlo, Par. 78 (Time of entry into the trade), Par. 79  (The data analysis system 10 then calculates what tbe open positions of the trader were for the date being studied and recreates tbe fluctuations in the trader's profit & loss in user-defined intervals, i.e. 5 minutes. Certain data about the trader's performance 32 is captured during this simulation and recorded in a multidimensional database 34. This trader performance data includes maximum and minimum P&L (profit and loss), maximum and minimum P&L times, P&L at the opening of the market, actual P&L, capital utilization and shares traded.), Par. 81 (The multidimensional database 34 is available to each user through a user-friendly interface 36 on standard computing platforms. The following table lists some of the studies available through the interface 36 and the analytical results they provide: Earnings Study (Shows performance when a trade was entered immediately before or after earnings where announced; performance based on earnings being above or below consensus.), Upgrade/Downgrade Study (Shows performance when a trade was entered immediately after the stock was upgraded or downgraded.), At Open P&L (Shows P&L for overnight positions at the open. A good way to judge overnight trading. Shows the difference between what trader actually did and what the result would have been had trader held them until the close, and the result if trader had exited all of them at the open.)), Par.  82 (Figs 16A and 16B. By plotting transaction data over daily and intraday price data of stock, sector and market movements, the trader and or manager sees what the trader, the stock and the sector or market were doing during the trade. This allows for analysis and critique of the trader's actions, as well as greater insight into the effect of different price patterns on the trade.), Par. 83 (Fig. 16A. Underneath the volume sub-graph 204, 206 there is descriptive text about the trade-whether it was long or short, and exit dates times, the P&L, number of shares traded, fractional gain or loss, the sector the stock is classified in, and if applicable, the tradable index of the industry group. On the daily charts 200, the circles 208 represents the average price of the buy or sell transactions (on intra-day charts each transaction is shown, not just the average entry and exit prices), and the circles 210 indicate the price of the sell or sell short transactions.))

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt and Freeny discussed above, a step for optimum entrance and exit signals maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance, as taught by Defarlo.  Barratt teaches a method for providing investment recommendations to individuals. Freeny teaches a step for determining optimal transaction timing in response to analysis and providing trade request signals It would have been obvious for Barratt and Freeney to include a step for optimum entrance and exit signals maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance, in order to maximize gain and minimize loss in a trade.  Since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals, Freeny’s step for determining optimal transaction timing in response to analysis and providing trade request signals and Defarlo’s step for optimum entrance and exit signals maximizing right decisions and minimizing wrong decisions according to an amount of loss capital induced by a precipitated entrance, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8
Barratt, Freeny and Difarlo teach each and every element of Claim 1 above.
Barratt further teaches:
defining the user transaction preference profile based on user input, wherein the user transaction preference profile includes the user's trading preferences, risk tolerance, expectations, and trading appetite; (See Barratt, Par. 51 (The user is prompted through a user interface to respond to a series suitability questions regarding their financial state in order to determine their risk profile for investing.), Par. 64 (Continuing the process in Step 240, a user's responses to potential questions asked in Step 220 are analyzed in order to determine a suitability profile with regard to investment products, according to securities regulations and industry ethical standards.)) 

Claim 9
Barratt, Freeny and Difarlo teach each and every element of Claim 8 above.
Barratt further teaches:
determining the performance of the trading assets includes: determining factors which affect the performance parameters of the trading asserts; and (See Barratt, Par 138 (analysis engine 113 may receive sentiment data over a given period of time for a publicly traded entity. At Value generator 702, a value generator might analyze sentiment data for a publicly traded entity, 702, which might analyze the data and ascribe a new value to it, for example, a number in a pre-determined and defined range, such as a score.))

ranking in real time the factors based on a weighing system, wherein the factors and the weighing system are constantly updated. (See Barratt, Par. 142 (The Value generator 702 outputs may be further analyzed and might be weighted, for example, in order to
determine a final value, such as a number in a pre-determined and defined range, for any given publicly traded entity.)(As discussed in Par. 138 above, the data for an asset is being received and analyzed over a period of time)

Claim 11
Barratt, Freeny and Difarlo teach each and every element of Claim 8 above.
Barratt further teaches:
displaying a matrix of the selected trading asserts, wherein the matrix includes displaying performance parameters of the selected trading assets including a stock's reward to risk ratio, holding Page 4 of 9Appl. No. 16/365,631period, risk percentage and an optimum time frame for the user to monitor the stock before making a timely trading decision.  (See Barratt, Par. 113 (A user interface displays information about suitable financial products for the user, including relevant details regarding the products’ performance, informed by user-generated demographic, financial and investment risk tolerance data.), Par. 114 (In an exemplary embodiment the list of suitable products may be split by their risk level and displayed to the user in different groupings.))

Claim 14
Barratt, Freeny and Difarlo teach each and every element of Claim 2 above.
Barratt further teaches:
using user input to define the user transaction preference profile, wherein the user transaction preference profile includes the user's trading preferences, risk tolerance, expectations, and trading appetite; (See Barratt, Par. 51 (The user is prompted through a user interface to respond to a series suitability questions regarding their financial state in order to determine their risk profile for investing.), Par. 64 (Continuing the process in Step 240, a user's responses to potential questions asked in Step 220 are analyzed in order to determine a suitability profile with regard to investment products, according to securities regulations and industry ethical standards.)) 

Claim 15
Barratt, Freeny and Difarlo teach each and every element of Claim 14 above.
Barratt further teaches:
the operations for performing transactions on the trading platform further includes: determining factors which affect the performance parameters of the trading asserts; and Page 5 of 9Appl. No. 16/365,631Reply to Office Action dated April 9, 2020(See Barratt, Par 138 (analysis engine 113 may receive sentiment data over a given period of time for a publicly traded entity. At Value generator 702, a value generator might analyze sentiment data for a publicly traded entity, 702, which might analyze the data and ascribe a new value to it, for example, a number in a pre-determined and defined range, such as a score.))

ranking in real time the factors based on a weighing system, wherein the factors and the weighing system are constantly updated. (See Barratt, Par. 142 (The Value generator 702 outputs may be further analyzed and might be weighted, for example, in order to determine a final value, such as a number in a pre-determined and defined range, for any given publicly traded entity.)(As discussed in Par. 138 above, the data for an asset is being received and analyzed over a period of time)

Claim 17
Barratt, Freeny and Difarlo teach each and every element of Claim 14 above.
Barratt further teaches:
displaying a matrix of the selected trading asserts, wherein the matrix includes displaying performance parameters of the selected trading assets including a stock's reward to risk ratio, holding period, risk percentage and an optimum time frame for the user to monitor the stock before making a timely trading decision.  (See Barratt, Par. 113 (A user interface displays information about suitable financial products for the user, including relevant details regarding the products’ performance, informed by user-generated demographic, financial and investment risk tolerance data.), Par. 114 (In an exemplary embodiment the list of suitable products may be split by their risk level and displayed to the user in different groupings.))

Claim 20
Barratt, Freeny and Difarlo teach each and every element of Claim 2 above.
Barratt does not teach, however, Freeny teaches:
providing an automatic mode configured to perform trading automatically without the user's intervention. (See Freeny, Abstract (The present invention relates to a system for automatically trading real investment items desirably on at least one trading exchange based on predetermined conditions.))

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for automatic trading based on predetermined conditions, as taught by Freeny in order to provide a fully automatic investment trading system in which investment data and predetermined trading criteria can be input into the system and it can be left unattended to trade (Freeny, Par. 6).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Freeny’s step for fully automatic investment trading, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barratt et al., US 2016/0371780 A1, (“Barratt”), in view of Freeny, JR. et al., US 2003/0200169 A1, (“Freeny”), in further view of Defarlo, US 2002/0004774 A1, (“Defarlo”),in further view of Papenbrock et al., US 2014/0317019 A1, (“Papenbrock”).

Claim 10
Barratt, Freeny and Difarlo teach each and every element of Claim 8 above.
Barratt does not teach, however, Papenbrock teaches:
determine correlations among the trading asserts, wherein determining the correlations includes using minimum-spanning-tree algorithms; and (See Papenbrock, Par. 91 (This distance matrix is transformed to a network model such that each asset is represented by a node and each pairwise correlation distance matrix entry is represented by a link. The system then applies a link reduction of the network by using the Minimum-Spanning-Tree (MST) algorithm.))

displaying the correlations using time series models. (See Papenbrock, Par. 91 (This process is illustrated in FIG. 10, which illustrates graphical representations of a state correlation matrix 1020 as it is transformed into a correlation network 1030 and finally
into a filtered correlation network 1040.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for using a Minimum-Spanning-Tree algorithm, as taught by Papenbrock in order to access financial data for a group of assets over a plurality of time periods and identify relationship characteristics during those time periods (Papenbrock, Abstract).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Papenbrock’s step for using a Minimum-Spanning-Tree algorithm to determine correlations among assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16
Barratt, Freeny and Difarlo teach each and every element of Claim 14 above.
Barratt does not teach, however, Papenbrock teaches:
determine correlations among the trading asserts, wherein determining the correlations includes using minimum-spanning-tree algorithms; and (See Papenbrock, Par. 91 (This distance matrix is transformed to a network model such that each asset is represented by a node and each pairwise correlation distance matrix entry is represented by a link. The system then applies a link reduction of the network by using the Minimum-Spanning-Tree (MST) algorithm.))

displaying the correlations using time series models. (See Papenbrock, Par. 91 (This process is illustrated in FIG. 10, which illustrates graphical representations of a state correlation matrix 1020 as it is transformed into a correlation network 1030 and finally
into a filtered correlation network 1040.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for using a Minimum-Spanning-Tree algorithm, as taught by Papenbrock in order to access financial data for a group of assets over a plurality of time periods and identify relationship characteristics during those time periods (Papenbrock, Abstract).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Papenbrock’s step for using a Minimum-Spanning-Tree algorithm to determine correlations among assets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barratt et al., US 2016/0371780 A1, (“Barratt”), in view of Freeny, JR. et al., US 2003/0200169 A1, (“Freeny”), in further view of Defarlo, US 2002/0004774 A1, (“Defarlo”), in further view of Greenwood, US 2017/0147722 A1, (“Greenwood”).

Claim 12
Barratt, Freeny and Difarlo teach each and every element of Claim 1 above.
Barratt does not teach, however, Greenwood teaches:
the stock selection module includes a deep learning architecture configured to perform predictions using Neural Network algorithms; and (See Greenwood Par. 440,  (The modelling system provides a mathematical architecture for artificial intelligence (AI) with at least analogous capabilities to neural networks in the hypothesis-forming stage, but with key capability advantages in the machine-intelligent processes of formulating hypotheses and acting upon them.), Par. 665 (The system can be used for modelling, Identification, control, optimization and prediction of foreign exchange, commodity and other financial market transactions, for the purpose of reducing trading risk and/or maximizing profit on trades.))

generate the recommended transaction decisions based on majority voting, wherein each recommended transaction decision is displayed along with a corresponding uncertainty assessment.  (See Greenwood, Par. 435 (The decision-making process is typically weighted by the relative undesirability or lethality of the one or more anti-targets or the relative desirability of the one or more targets, creating an ordered list of priorities.), Par. 432 (uncertainty variables are determined, which typically correspond to a range of different conditions that may arise.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for using Neural Network algorithms, optimizing predictions with Particle Swarm Optimization and determining uncertainty variables with decisions, as taught by Greenwood in order to model system behavior based on quantified system data (Greenwood, Abstract).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Greenwood’s using Neural Network algorithms, optimizing predictions with Particle Swarm Optimization and determining uncertainty variables with decisions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18
Barratt, Freeny and Difarlo teach each and every element of Claim 2 above.
Barratt does not teach, however, Greenwood teaches:
the stock selection module includes a deep learning architecture configured to perform predictions using Neural Network algorithms; and (See Greenwood Par. 440,  (The modelling system provides a mathematical architecture for artificial intelligence (AI) with at least analogous capabilities to neural networks in the hypothesis-forming stage, but with key capability advantages in the machine-intelligent processes of formulating hypotheses and acting upon them.), Par. 665 (The system can be used for modelling, Identification, control, optimization and prediction of foreign exchange, commodity and other financial market transactions, for the purpose of reducing trading risk and/or maximizing profit on trades.)) 

generate the recommended transaction decisions based on majority voting, wherein each recommended transaction decision is displayed along with a corresponding uncertainty assessment. (See Greenwood, Par. 435 (The decision-making process is typically weighted by the relative undesirability or lethality of the one or more anti-targets or the relative desirability of the one or more targets, creating an ordered list of priorities.), Par. 432 (uncertainty variables are determined, which typically correspond to a range of different conditions that may arise.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for using Neural Network algorithms, optimizing predictions with Particle Swarm Optimization and determining uncertainty variables with decisions, as taught by Greenwood in order to model system behavior based on quantified system data (Greenwood, Abstract).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Greenwood’s using Neural Network algorithms, optimizing predictions with Particle Swarm Optimization and determining uncertainty variables with decisions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barratt et al., US 2016/0371780 A1, (“Barratt”), in view of Freeny, JR. et al., US 2003/0200169 A1, (“Freeny”), in further view of Defarlo, US 2002/0004774 A1, (“Defarlo”), in further view of Parlos et al., US 5479571 A1, (“Parlos”).

Claim 13  
Barratt, Freeny and Difarlo teach each and every element of Claim 1 above.
Barratt does not teach, however, Parlos teaches:
the optimal transaction timings including the optimum entrance and exit signals are determined using machine learning and optimization techniques, wherein the optimization techniques include global optimization algorithms. (See Parlos, Col. 2, lines 9-12 (Another object of the invention is to provide a learning method that ensures global optimization by avoiding local optimal through weight normalization via zeroth and/or higher order moments of the error gradients.),  Col. 12, lines 6-11 (As illustrated in FIG. 17 the present invention can also be used to predict time series systems, such as the stock market, by applying the inputs received by the actual time series system to the present invention and developing a time series model in a manner similar to that discussed with respect to FIG. 11.))  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for utilizing global optimization algorithms, as taught by Parlos in order to produce a neural network to predict dynamic nonlinear system outputs (Parlos, Col. 1, lines 61-67).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Parlos’ step for using utilizing global optimization algorithms in a neural network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19
Barratt, Freeny and Difarlo teach each and every element of Claim 2 above.
Barratt does not teach, however, Parlos teaches:
the optimal transaction timings including entrance and exit signals are determined using machine learning and optimization techniques, wherein the optimization techniques include global optimization algorithms. (See Parlos, Col. 2, lines 9-12 (Another object of the invention is to provide a learning method that ensures global optimization by avoiding local optimal through weight normalization via zeroth and/or higher order moments of the error gradients.),  Col. 12, lines 6-11 (As illustrated in FIG. 17 the present invention can also be used to predict time series systems, such as the stock market, by applying the inputs received by the actual time series system to the present invention and developing a time series model in a manner similar to that discussed with respect to FIG. 11.))  

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Barratt discussed above, a step for utilizing global optimization algorithms, as taught by Parlos in order to produce a neural network to predict dynamic nonlinear system outputs (Parlos, Col. 1, lines 61-67).  Further, since the claimed invention is merely a combination of old elements, Barratt’s method for providing investment recommendations to individuals and Parlos’ step for using utilizing global optimization algorithms in a neural network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694         

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/28/2022